                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

LAPETTRA DEMOND WATKINS,                           §
                                                   §
                                                   §   CIVIL ACTION NO. 5:18-CV-00011-RWS
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
DEREK EDGE, WARDEN;                                §
                                                   §
                Defendant.                         §


                                             ORDER
       Petitioner Lapettra Demond Watkins, an inmate proceeding pro se, brought this petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Pursuant to 28 U.S.C. § 636, the Court

referred this matter to the Honorable Caroline M. Craven, United States Magistrate Judge,

for consideration. The respondent filed a motion to dismiss (Docket No. 12). The Magistrate

Judge recommended the motion to dismiss be granted and that the above-styled petition be

denied. (Docket No. 13).

       Petitioner’s last known address was at the FCI Texarkana Facility. The Court sent a copy

of the Report and Recommendation to Petitioner at that address. Though the envelope has not

been returned as undeliverable, a BOP inmate locator search for Mr. Watkins indicates that he now

resides at Nashville RRM.

       On January 17, 2018 the Magistrate Judge entered an order stating: “Petitioner shall notify

the Court of any change of address by filing a written notice of change of address with the Clerk.

Failure to file such notice may result in this case being dismissed for want of prosecution.” Docket
No. 3. Petitioner acknowledged receiving a copy of that order, but did not so notify the Court of

his change of address. Docket No. 4.

         Because no objections to the report have been received, Petitioner is not entitled to de novo

review by the District Judge of the Magistrate Judge’s findings, conclusions and recommendations,

and except upon grounds of plain error, he is barred from appellate review of the unobjected-to

factual findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C.

§ 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the report of the

Magistrate Judge and agrees with the report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275
    .
(1976)). It is accordingly

         ORDERED that the Magistrate Judge’s report (Docket No. 13) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE.

Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED-AS-MOOT.

         So ORDERED and SIGNED this 27th day of February, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
                                               Page 2 of 2
